Title: To George Washington from Henry Knox, 8 August 1794
From: Knox, Henry
To: Washington, George


               
                  My dear Sir
                  Friday Evg 7 oClock. 8 Augt 1794
               
               I have seen your letter to the secretary of state announcing a meeting tomorrow Morning in which it would appear that it was your intention that I should be included.  Accustomed to consider even your desires, much less your orders, as paramount to every other consideration, I shall certainly defer my journey, or even renounce it altogether, if your view of the subject should render my continuance here of public importance although permanent pecuniary ruin or something very like it attends either one or the other. I had made arrangements for departing at nine this evening in order that by riding all night I might arrive at New York tomorrow noon so as to sail in a packet which waits to take me to Providence but your answer shall regulate my conduct. I am my dear sir most respectfully and most affectionately Your humble servant
               
                  H. Knox
               
            